Citation Nr: 1234720	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  08-10 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for left knee patellofemoral arthritis, status post patella fracture and arthroscopy, prior to March 30, 2010.

2.  Entitlement to an evaluation in excess of 10 percent for left knee osteoarthritis, from May 12, 2006 through March 30, 2010.

3.  Entitlement to an evaluation in excess of 30 percent for left knee total arthroplasty, since June 1, 2011.

4.  Entitlement to an evaluation in excess of 10 percent for right knee osteoarthritis, from May 12, 2006 through June 27, 2011.

5.  Entitlement to an evaluation in excess of 30 percent for right knee total arthroplasty, since August 1, 2012.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
 

ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

A hearing was held before the undersigned Acting Veterans Law Judge in March 2010; and a copy of the hearing transcript has been added to the claims file.

In an August 2010 rating decision, viewable on Virtual VA (VA's electronic data storage system), the RO increased the evaluation for the Veteran's left knee patellofemoral arthritis from 10 to 100 percent, effective from March 30, 2010, the date of a left total knee arthroplasty, and assigned it a 30 percent evaluation from June 1, 2011.  The RO's decision further eliminated a separate 10 percent rating that had been assigned for the Veteran's left knee osteoarthritis, effective from March 30, 2010.

The next day in August 2010, the Board remanded this matter for additional evidentiary and procedural development.  

In November 2010, the RO essentially reissued its August 2010 rating decision.

In February 2012, the RO awarded the Veteran a 100 percent rating for the Veteran's right knee disability, effective from June 28, 2011, the day the Veteran had right knee total arthroplasty surgery, through July 2012, and assigned it a 30 percent rating effective from August 1, 2012, under Diagnostic Code 5055. 
 
The Board has recharacterized the issues on appeal in accordance with the stage ratings assigned by the RO in this case.  For the reasons indicated below, the appeal is again REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board remanded the Veteran's right and left knee disability issues to the RO in August 2010.  The RO was to contact the Veteran and provide him with an opportunity to identify all VA and non-VA medical providers who had treated him for his right and left knee disorders since May 2005, and then attempt to obtain those records.  The RO did not take this action.  Accordingly, remand for such action is required.  RO compliance with a remand is not discretionary.  If an RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that there are discussions of workman's compensation records in September and October 2010 Reports of General Information, found in Virtual VA, but that none of those records are contained in the Veteran's claims folder.  Those records should be associated with the Veteran's claims folder.  

Additionally, since the Board's August 2010 remand, the Veteran has had a right total knee arthroplasty, in June 2011, and both it and the Veteran's left knee disability are rated under 38 C.F.R. § 4.71a, Diagnostic Code 5055, which provides for a 100 percent rating for 1 year after implantation of the prosthesis; and then either a 60 percent rating if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity; or, if there are intermediate degrees of residual weakness, pain or limitation of motion, then it is to be rated by analogy to Diagnostic Code 5256, 5261, or 5262; or, at a minimum, it is to be rated as 30 percent disabling.  It is unclear how disabling the Veteran's right knee disability is currently, as he has not been examined since his right total knee arthroplasty.  Accordingly, remand for a VA examination is required.  Since the last VA examination of the Veteran's left knee was in September 2010, and he had a left total knee arthroplasty in March 2010, only about 1/2 a year before that, the Veteran's left knee should be examined as well.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for his right and left knee disorders since May 2005.  After obtaining the appropriate authorizations where necessary, the RO must obtain copies of the related medical records that are not already in the claims file, to include all private treatment records from Dr. O'Brien, as well as all VA treatment records since February 2009.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure the same, the RO must notify the Veteran and his representative and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that it is ultimately his responsibility to provide the identified information.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, the RO must schedule the Veteran for a VA joints examination to determine the current severity of his service-connected right and left knee disorders.  The VA claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies, to include active range of motion testing of each knee, must be accomplished.  The examiner must note whether there is any ankylosis of either knee, and if so, the degree at which ankylosis occurs.  The examiner must indicate whether the Veteran has chronic residuals of knee replacement consisting of severe painful motion or weakness in either affected extremity.  The examiner must also indicate whether the Veteran has nonunion of his tibia or fibula, with loose motion, requiring a brace.  The examiner must indicate whether the Veteran has malunion of his tibia or fibula, and if so, whether there is no, slight, moderate, or marked knee or ankle disability as a result thereof.  The examiner must describe all symptomatology due to the Veteran's service-connected right and left knee disorders, to include whether there is any instability, weakness, fatigability, incoordination, or flare-ups.  The examiner must also indicate whether there is any recurrent subluxation or lateral instability of the Veteran's right and left knees, and if so, whether it is slight, moderate, or severe.  With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement of each knee, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected right and left knee disorders, the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected right and left knee disorders, and the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected right and left knee disorders.  The rationale for each opinion expressed must also be provided.  If the requested opinion(s) cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011). 

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


